Barrett, J.,
dissenting:
I feel constrained to differ with my brethren in this case. In my judgment, there was nothing upon the face of the warehouse receipt to put the plaintiffs upon inquiry. It is true that such receipt, read, and properly so, in connection with the United States statute, was notice that the tax must be paid, and the whiskey removed within the year. "With such notice the plaintiffs were properly chargeable, but what was its effect ? Not that, the tax had been paid, and the whiskey removed by Gill & Go., for they were in possession of the receipt. Necessarily, in view of the latter fact, the notice was either that the whiskey had been forfeited — as to which it may be said plaintiffs took their risk — or that it had been withdrawn by the defendants. This is what any prudent business man would have supposed under the circumstances. Surely the plaintiffs were not put upon inquiry as to whether the defendants, after paying the tax and withdrawing the whiskey, had converted the latter to their own use, or thrown it *210away. They bad a right to rely upon the Kentucky statute, in subordination, of course, to that of the United States, but as governing after compliance with the latter. There was really nothing, in this view, to inquire of the defendants about. Their receipt covered the case. It said quite plainly to the innocent vendee, “ we still hold the whiskey, not in our bonded warehouses (because of the United States statute), but elsewhere, in our lawful possession (because of the Kentucky statute and our duty under,this receipt). We so hold it as warehousemen, subject to our lien for storage, &c., and deliverable onfo/ upon the return of this receipt to us after payment in cash of such storage, as well as of the tax which we have' paid, and short price.” I think there should be a new trial.
. Judgment affirmed.